           Case 1:20-cv-06064-CM Document 5 Filed 09/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AFAME W. ONWUKA,

                              Plaintiff,
                                                                     20-CV-6064 (CM)
                     -against-
                                                        ORDER DIRECTING PAYMENT OF FEE
CITIBANK, NA; VINCENT ZAPPOLA;                            OR AMENDED IFP APPLICATION
CITIGROUP, INC.,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed in forma pauperis (IFP), that is, without prepayment of fees,

submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

        Plaintiff submitted an IFP application, but his responses do not establish that he is unable

to pay the filing fees. Plaintiff states that he is employed with wages of $700.00 per week and

has additional unspecified income from a business, profession, or self-employment. He asserts

that he has approximately $115.03 in a bank account and that he owns property that is worth

approximately “$600,000,000.” (ECF No. 1, at 2.) Plaintiff indicates that he has six dependents,

has housing expenses of approximately “100,000,000$,” and monthly expenses for phone and

“exchange fees totaling $281.21. (Id.) He also asserts that he has a debt of approximately

“100,000,000$.” (Id.) Because Plaintiff indicates implausibly that he pays $100,000,000.00 in

housing expenses with weekly wages of $700.00, and states that he owns property valued at

$600,000,000.00, the Court is unable to conclude that he lacks sufficient funds to pay the fees for

this action.
           Case 1:20-cv-06064-CM Document 5 Filed 09/03/20 Page 2 of 2




       Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees or submit an amended IFP application. If Plaintiff submits an amended IFP

application, it should be labeled with docket number 20-CV-6064 (CM), and address the

deficiencies described above by providing facts to establish that he is unable to pay the filing

fees. Plaintiff must answer each question on the amended IFP application, and clearly state all

sources of income, property owned, and all monthly expenses. If the Court grants the amended

IFP application, Plaintiff will be permitted to proceed without prepayment of fees. See 28 U.S.C.

§ 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    September 3, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
